Illinois Official Reports

                                      Appellate Court



                  West Bend Mutual Insurance Co. v. Athens Construction Co.,
                                 2015 IL App (1st) 140006



Appellate Court          WEST BEND MUTUAL INSURANCE COMPANY, Plaintiff-
Caption                  Appellee and Intervening Defendant-Appellee, v. ATHENS
                         CONSTRUCTION COMPANY, INC., Defendant-Appellant
                         (Harleysville Lake States Insurance Company, as Subrogee of Athens
                         Construction Company, Inc., Intervening Plaintiff-Appellant; Golub
                         LSP Investors, LLC, Northwestern Memorial Healthcare, and Factory
                         Mutual Insurance Company, Defendants).



District & No.           First District, First Division
                         Docket No. 1-14-0006



Filed                    March 16, 2015


Decision Under           Appeal from the Circuit Court of Cook County, No. 10-CH-5830; the
Review                   Hon. Peter Flynn, Judge, presiding.



Judgment                 Affirmed.



Counsel on               John J. Piegore and Edric S. Bautista, both of Sanchez Daniels &
Appeal                   Hoffman LLP, of Chicago, for appellants.

                         Thomas F. Lucas and Kelly E. Purkey, both of McKenna Storer, of
                         Chicago, for appellee.
     Panel                    JUSTICE CONNORS delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Delort and Justice Harris concurred in the judgment
                              and opinion.



                                                OPINION

¶1         Defendant Athens Construction Co., Inc. (Athens), and its insurer, intervening plaintiff
       Harleysville Lake States Insurance Company (Harleysville), appeal an order of the circuit
       court that granted summary judgment to plaintiff West Bend Mutual Insurance Company
       (West Bend) and against Athens and Harleysville. On appeal, Athens and Harleysville contend
       that the court erred in finding that the written agreement between Athens and a subcontractor
       did not require the subcontractor to name Athens as an additional insured on the
       subcontractor’s commercial general liability (CGL) policy with West Bend. We affirm.
¶2         The record reveals that Athens had entered into a general contract with a tenant of 680
       North Lake Shore Drive for a renovation and build-out and subcontracted with R. Carrozza
       Plumbing Company (Carrozza) for associated plumbing work. In October 2008, a plumbing
       incident occurred that allegedly caused damage to the building and to the property of owners of
       certain suites. The building’s owner, Golub LSP Investors, LP (Golub), and Northwestern
       Memorial Healthcare (Northwestern) claimed to have been damaged by the incident and
       sought damages from Carrozza and Athens.
¶3         Subsequently, Athens tendered its defense to West Bend, Carrozza’s insurer, believing that
       Carrozza had named Athens as an additional insured. West Bend responded that based on
       United Stationers Supply Co. v. Zurich American Insurance Co., 386 Ill. App. 3d 88 (2008),
       Athens did not qualify as an additional insured under Carrozza’s policy and therefore the
       tender should be withdrawn. West Bend also filed a complaint for a declaratory judgment,
       requesting that the court find and declare that West Bend was not obligated to defend or
       indemnify Athens in connection with the lawsuits filed by Golub and Northwestern.
¶4         Harleysville was allowed to intervene. Harleysville stated that as a result of West Bend’s
       refusal, it had undertaken Athens’s defense in the Golub and Northwestern suits and asserted
       that it sought to recover all or some of the defense and indemnity paid for Athens in those suits.
¶5         At this point, we note some of the key documents involved in this dispute. West Bend had
       issued a contractors businessowners’ policy to Carrozza that included the following additional
       insured endorsement:
                    “COMMERCIAL GENERAL LIABILITY COVERAGE PART
                    A. WHO IS AN INSURED (Section II) is amended to include as an additional
                insured any person or organization whom you are required to add as an additional
                insured on this policy under a written contract or written agreement.
                    The written contract or written agreement must be:
                        1. Currently in effect or becoming effective during the term of this policy; and
                        2. Executed prior to the ‘bodily injury,’ ‘property damage,’ ‘personal injury and
                    advertising injury.’ ”


                                                   -2-
¶6       Additionally, the subcontract between Athens and Carrozza, dated October 10, 2008,
     included article 13.1, which provided:
                  “The Subcontractor shall purchase and maintain insurance of the following types of
              coverage and limits of liability:
                      Type of insurance                           Limits of liability ($0.00)
                      The following clause should be              $1,000,000.00”
                      provided on the Subcontractor’s             (Emphasis in original.)
                      Certificate of Insurance:
                      Athens Construction Co., Inc.
                      Additional insured, on a primary
                      and non-contributory basis
¶7       Exhibit B to the subcontract was titled “Rules and Regulations for Contractors” and stated
     in part that, prior to beginning work, a “Certificate of Insurance (Requirements are included on
     a separate sheet)” must be on file with the office of the building. This “separate sheet” was not
     attached to the subcontract. However, the record contains a fax sent by Athens to Carrozza on
     September 16, 2008 that states:
                  “Following please find requirements for your certificate of insurance ***. Please
              fax a copy of the required certificate to our office as soon as possible and mail the
              original.”
     The requirements were listed on a separate page and listed the minimum limits of liability for
     various types of insurance, including CGL insurance. The page also noted that the following
     needed to be named as additional insured:
                  “1. Golub & Company LLC
                  2. Golub Needham Assoc.
                  3. Golub LSP Investors, LP
                  4. Golub Realty Servics [sic].”
¶8       The record also contains a certificate of insurance that was dated June 18, 2008, before the
     subcontract was executed, and listed Athens as the certificate holder and Carrozza as the
     insured. The certificate further stated that “Athens Construction Co. Inc. is an Additional
     Insured for General Liability on a Primary and Non-Contributory basis as required by written
     contract.” The certificate included the following statement:
                  “THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY
              AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
              CERTIFICATE DOES NOT AMEND, EXTEND OR ALTER THE COVERAGE
              AFFORDED BY THE POLICIES BELOW.”
¶9       Returning to the history of the parties’ actions in the circuit court, we note that West Bend
     and Harleysville and Athens ultimately filed cross-motions for summary judgment. In its
     motion, West Bend contended that Athens did not qualify as an additional insured because the
     Athens-Carrozza subcontract did not fulfill the “written contract” requirement of the West
     Bend endorsement. According to West Bend, article 13.1 of the subcontract did not specify any
     insurance requirements, other than that a liability of $1 million was required. West Bend
     further asserted that the certificate of insurance also did not qualify Athens as an additional
     insured because certificates that identify the insurance policy, but contain disclaimer language,


                                                 -3-
       confer no rights on the certificate holder and are for information purposes only. West Bend
       also contended that the matter was “nearly identical” to United Stationers, 386 Ill. App. 3d 88.
¶ 10       Attached to West Bend’s motion was a deposition from Dimitrios Kourkouvis,1 Athens’s
       president. Kourkouvis described the contract process as beginning in June 2008 and ending
       “on the date of the contract.” As to the June 18 certificate of insurance, Kourkouvis believed it
       may have been in response to either a request to provide the certificate for a specific project or
       a request to have a current certificate in Athens’s file as part of Athens’s need to have current
       information from subcontractors who do work on a continuing basis.
¶ 11       The record also contains an affidavit from Kourkouvis, in which he avers that he was
       responsible for negotiating, drafting, and executing the contract with Carrozza. Kourkouvis
       stated that it was Athens’s corporate practice to “require subcontractors, such as Carrozza, to
       include Athens as an additional insured on its general liability policy.” Kourkouvis further
       averred that the intent of article 13.1 of the subcontract was to require Carrozza to include
       Athens as an additional insured on Carrozza’s general liability insurance policy. According to
       Kourkouvis, the terms “additional insured,” “limits of liability,” and “primary and
       noncontributory basis” refer only to general liability insurance. Kourkouvis stated that the
       certificate of insurance “serves no other purpose other than as evidence that Carrozza complied
       with the contract requirement to add Athens as an additional insured on Carrozza’s general
       liability insurance.”
¶ 12       In their response to West Bend’s motion for summary judgment and cross-motion for
       summary judgment, Harleysville and Athens contended that article 13.1 of the subcontract
       required Carrozza to name Athens as an additional insured on its CGL policy. Harleysville and
       Athens further stated that article 13.1 and Exhibit B of the subcontract, along with the
       insurance requirements sent on September 16, required Carrozza to add Athens as an
       additional insured. Harleysville and Athens also asserted that in contrast to the contract in
       United Stationers, here, pursuant to the insurance requirements in the September 16 fax, the
       subcontract explicitly required Carrozza to procure CGL insurance.
¶ 13       The court initially denied both parties’ motions for summary judgment. The court stated
       that if article 13.1 of the subcontract meant that the drafter wanted a certificate of insurance,
       but not underlying insurance, “that would not only be counter intuitive, it would call for a
       fraud.” The court stated that based on the record, there were a series of unanswered questions
       that a further developed record may better resolve.
¶ 14       Harleysville and Athens subsequently filed a new motion for summary judgment, asserting
       that they were offering evidence that was not presented in their prior motion–specifically, the
       prime contract and general conditions, which Harleysville and Athens contended were part of
       the subcontract. Harleysville and Athens maintained that, read together, the prime contract,
       general conditions, and subcontract satisfied West Bend’s requirements to trigger additional
       insured coverage for Athens. After recalling article 13.1 of the subcontract, Harleysville and
       Athens pointed to the insurance requirements in article 11.1.1 of the general conditions, which
       required Athens to purchase insurance for claims “ ‘which may arise out of or result from
       [Athens’s] operations *** whether such operations be by [Athens] or by a Subcontractor.”
       Harleysville and Athens further asserted that the general conditions required insurance that
       would cover liability for property damage which may arise out of the operations of Athens or

          1
           Dimitrios Kourkouvis is also spelled Dimitrios Kourkovis in the record.

                                                    -4-
       one of its subcontractors. Finally, Harleysville and Athens noted the subcontract’s “ ‘flow
       down’ ” provision, through which Carrozza assumed all of the obligations that Athens
       assumed toward the owner, including the obligation to purchase liability insurance. As a
       separate and alternative argument, Harleysville and Athens maintained that an obligation for
       Carrozza to procure general liability insurance was found in the insurance requirements
       attached to the September 16 fax.
¶ 15        In its renewed motion for summary judgment, West Bend contended that the prime
       contract provisions cited by Athens did not include a requirement that a subcontractor obtain
       insurance coverage to protect Athens. West Bend additionally asserted that, as in United
       Stationers, the subcontract did not specifically require that Athens be named as an additional
       insured under a CGL policy, and moreover, the certificate of insurance referenced in article
       13.1 was silent on the types of insurance required.
¶ 16        On October 28, 2013, the court granted summary judgment in favor of West Bend and
       against Harleysville and Athens, adding that “[t]his order concludes this case in its entirety.” In
       its ruling, the court stated that it believed United Stationers required it to rule for West Bend
       but that United Stationers was wrong. The court further stated that “[t]here may be some value
       to a set of rules applicable in the CGL context which boil down to it doesn’t matter whether
       you think you were insured unless you specifically say so in the right way,” and that this was a
       set of rules that United Stationers enforced. The court also stated that those rules “inevitably
       will result in cases in which the result does not comport with the reasonable understanding of
       the parties.” On December 9, 2013, the court denied Harleysville and Athens’s postjudgment
       motion and this appeal followed.
¶ 17        On appeal, Harleysville and Athens contend that the Athens-Carrozza subcontract satisfied
       the requirements of the West Bend policy to trigger additional insured coverage for Athens.
       Harleysville and Athens first assert that the Athens-Carrozza subcontract contained a written
       requirement for Carrozza to procure CGL insurance. Harleysville and Athens next contend that
       the Athens-Carrozza subcontract also contained a written requirement for Carrozza to add
       Athens as an additional insured on Carrozza’s CGL policy with West Bend.
¶ 18        The construction of an insurance policy and a determination of the rights and obligations
       thereunder are questions of law for the court that are appropriate subjects for disposition by
       summary judgment. Crum & Forster Managers Corp. v. Resolution Trust Corp., 156 Ill. 2d
       384, 391 (1993). Summary judgment is proper if the pleadings, depositions, and admissions on
       file, together with the affidavits, if any, show that there is no genuine issue of material fact and
       the moving party is entitled to judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2012).
       When parties file cross-motions for summary judgment, the court is invited to decide the issue
       on summary judgment as a matter of law, but summary judgment is nonetheless inappropriate
       if there exist factual questions about a material issue. William Blair & Co. v. FI Liquidation
       Corp., 358 Ill. App. 3d 324, 334 (2005). We review de novo an order granting summary
       judgment. Schultz v. Illinois Farmers Insurance Co., 237 Ill. 2d 391, 399-400 (2010).
¶ 19        We first address Harleysville and Athens’s contention that the Athens-Carrozza
       subcontract contains a written requirement for Carrozza to procure CGL insurance.
       Harleysville and Athens assert that the general conditions, which were part of the subcontract,
       specified Athens’s obligation to the owner to procure CGL insurance. Harleysville and Athens
       further assert that pursuant to the subcontract, Carrozza assumed toward Athens all obligations


                                                    -5-
       that Athens assumed toward the owner, which included the obligation to procure CGL
       insurance.
¶ 20       The general conditions document was part of the contract between Athens and the owner of
       the 680 North Lake Shore Drive project and was titled “AIA Document 201–1997: General
       Conditions of the Contract for Construction.” Article 11.1.1 of the general conditions stated:
                   “The Contractor shall purchase from and maintain in a company or companies
               lawfully authorized to do business in the jurisdiction in which the Project is located
               such insurance as will protect the Contractor from claims set forth below which may
               arise out of or result from the Contractor’s operations under the Contract and for which
               the Contractor may be legally liable, whether such operations be by the Contractor or
               by a Subcontractor or by anyone directly or indirectly employed by any of them, or by
               anyone for whose acts any of them may be liable:
                       [1.] claims under workers’ compensation, disability benefit and other similar
                   employee benefit acts which are applicable to the Work to be performed;
                       [2.] claims for damages because of bodily injury, occupational sickness or
                   disease, or death of the Contractor’s employees;
                       [3.] claims for damages because of bodily injury, sickness or disease, or death
                   of any person other than the Contractor’s employees;
                       [4.] claims for damages insured by the usual personal liability coverage;
                       [5.] claims for damages, other than to the Work itself, because of injury to or
                   destruction of tangible property, including loss of use resulting therefrom;
                       [6.] claims for damages because of bodily injury, death of a person or property
                   damage arising out of ownership, maintenance or use of a motor vehicle;
                       [7.] claims for bodily injury or property damage arising out of completed
                   operations ***.”
       Because this list includes claims for bodily injury and property damage, we agree that the
       general conditions required Athens to purchase CGL insurance.
¶ 21       The next step is to determine whether the obligation to purchase CGL insurance transferred
       to Carrozza based on the general conditions and the Athens-Carrozza subcontract. Article 1.1
       of the subcontract stated that the subcontract consisted of the following documents: the
       subcontract itself, modifications issued after the agreement between the owner and contractor
       was executed, modifications to the subcontract made after the subcontract was executed, and
       the prime contract, 2 which consisted of the agreement between the owner and contractor and
       “other Contract Documents enumerated therein.” Article 1.2 of the subcontract stated that
       except to the extent of a conflict with a specific term or condition in the subcontract
       documents, “the General Conditions governing this Subcontract shall be the edition of the AIA
       Document 201, General Conditions of the Contract for Construction, current as of the date of
       this Agreement.”
¶ 22       The subcontract also contained article 2.1, the specific flow-down provision relied on by
       Harleysville and Athens. Article 2.1 stated:
                   “The Contractor and Subcontractor shall be mutually bound by the terms of this
               Agreement and, to the extent that the provisions of the edition of AIA Document 201
          2
           The prime contract was not included in the record.

                                                    -6-
               current as of the date of this Agreement apply to this Agreement pursuant to Section 1.2
               and the provisions of the Prime Contract apply to the Work of the Subcontractor, the
               Contractor shall assume toward the Subcontractor all obligations that the Owner ***
               assumes toward the Contractor, and the Subcontractor shall assume toward the
               Contractor all obligations and responsibilities which the Contractor *** assumes
               toward the Owner ***. The Contractor shall have the benefit of all rights, remedies and
               redress against the Subcontractor which the Owner *** has against the Contractor, and
               the Subcontractor shall have the benefit of all rights, remedies and redress against the
               Contractor which the Contractor *** has against the Owner, insofar as applicable to
               this Subcontract.”
¶ 23        Harleysville and Athens contend that this provision transferred Athens’s obligation to
       procure CGL insurance to Carrozza, which assumed “all obligations and responsibilities”
       which Athens assumed toward the owner. As a preliminary matter, we agree that the general
       conditions were part of the subcontract. One instrument may incorporate another instrument by
       reference. Turner Construction Co. v. Midwest Curtainwalls, Inc., 187 Ill. App. 3d 417, 421
       (1989). Further, a subcontract may incorporate provisions of a general contract. State Farm
       Mutual Automobile Insurance Co. v. George Hyman Construction Co., 306 Ill. App. 3d 874,
       882 (1999). To incorporate another document, the reference must show an intention to
       incorporate the document and make it part of the contract. Clarendon America Insurance Co.
       v. 69 West Washington Management, LLC, 374 Ill. App. 3d 580, 587 (2007). Here, the
       subcontract showed an intention to incorporate the general conditions document. Article 1.2 of
       the subcontract explicitly stated that the general conditions governing the subcontract
       consisted of the general conditions document that was part of the contract between Athens and
       the owner. We do not see any conflict that would prevent the general conditions from applying
       to the subcontract.
¶ 24        Moreover, we agree that through the general conditions and the cited provisions of the
       subcontract, Carrozza was obligated to purchase CGL insurance. Article 2.1 of the subcontract
       stated that the general conditions applied to the subcontract and that the Subcontractor
       assumed “all obligations and responsibilities” that the contractor assumed toward the owner,
       which included purchasing the required insurance policies. See Turner Construction Co., 187
       Ill. App. 3d at 421 (parties intended subcontract to incorporate general contract’s provisions
       for “rights and remedies,” including the right and obligation to arbitrate disputes). As such,
       Carrozza assumed the responsibility to procure CGL insurance, just as Athens promised the
       owner that it would procure CGL insurance.
¶ 25        Because we have found that Carrozza was obligated to purchase CGL insurance through
       the general conditions and article 2.1 of the subcontract, we will not address Harleysville and
       Athens’s alternative argument that the September 16 fax required Carrozza to procure CGL
       insurance.
¶ 26        That Carrozza was obligated to purchase CGL insurance for itself does not answer the
       question of whether Carrozza was also required to name Athens as an additional insured on
       that policy. Carrozza’s insurance policy with West Bend provided that an additional insured
       was “any person or organization whom you are required to add as an additional insured on this
       policy under a written contract or written agreement.” Harleysville and Athens contend that
       West Bend’s requirement was fulfilled by reading together the requirement that Carrozza
       purchase CGL insurance with article 13.1 of the subcontract, which stated:

                                                  -7-
                   “The Subcontractor shall purchase and maintain insurance of the following types of
                coverage and limits of liability:
                        Type of insurance                           Limits of liability ($0.00)
                        The following clause should be              $1,000,000.00”
                        provided on the Subcontractor’s             (Emphasis in original.)
                        Certificate of Insurance:
                        Athens Construction Co., Inc.
                        Additional insured, on a primary
                        and non-contributory basis
       Harleysville and Athens additionally argue that the certificate of insurance is evidence of the
       parties’ intent to name Athens as an additional insured. The certificate stated that Athens was
       “an Additional Insured for General Liability on a Primary and Non-Contributory basis as
       required by written contract.” Article 13.3 of the subcontract required certificates of insurance
       to be filed with the contractor before the subcontractor began work.
¶ 27        The same rules apply to the construction of an insurance policy that are applied to the
       construction of other types of contracts. Mt. Hawley Insurance Co. v. Robinette Demolition,
       Inc., 2013 IL App (1st) 112847, ¶ 15. A court’s primary objective is to ascertain and give effect
       to the parties’ intentions as expressed in the policy’s language. Id. If the language is
       unambiguous, a provision will be applied as written, unless it contravenes public policy.
       Founders Insurance Co. v. Munoz, 237 Ill. 2d 424, 433 (2010). A contract term is ambiguous if
       it can reasonably be interpreted in more than one way due to the indefiniteness of the language
       or due to it having a double or multiple meaning. Clarendon America Insurance Co., 374 Ill.
       App. 3d at 585. However, a contract is not ambiguous if the court can ascertain its meaning
       from the general contract language. Id.
¶ 28        We find that the subcontract did not require Carrozza to name Athens as an additional
       insured on Carrozza’s CGL policy. The plain meaning of article 13.1 is that Carrozza was
       required to state that Athens was an additional insured on a certificate of insurance. However,
       the certificate contained a disclaimer that it conferred no rights on Athens, the certificate
       holder, and did not alter coverage. Where the certificate refers to the policy and expressly
       disclaims any coverage other than that contained in the policy itself, the policy governs the
       extent and terms of the coverage. United Stationers, 386 Ill. App. 3d at 102. Additionally,
       because we find the subcontract to be unambiguous, we decline to consider Kourkouvis’s
       affidavits and testimony about the meaning of article 13.1 and the intentions for that part of the
       subcontract. See Air Safety, Inc. v. Teachers Realty Corp., 185 Ill. 2d 457, 462 (1999) (if the
       language of the contract is facially unambiguous, then the contract is interpreted without the
       use of parol evidence). We also find that the certificate of insurance does not serve as evidence
       of the parties’ intent to name Athens as an additional insured, given that the actual, plain
       language of the subcontract does not contain such a requirement. See Clarendon America
       Insurance Co. v. Aargus Security Systems, Inc., 374 Ill. App. 3d 591, 597 (2007) (rejecting the
       argument that certificates served as confirmation that one party agreed to provide coverage for
       the other, noting that the plain language of the contract did not require the party to be added as
       an additional insured and stating that the existence of certificates did not change the fact that
       the contract did not discuss insurance requirements).
¶ 29        Moreover, although Carrozza was obligated to obtain CGL insurance, this obligation was
       not connected to Athens. Carrozza was only obligated to obtain insurance for itself. Nowhere

                                                   -8-
       in the subcontract was Carrozza required to name Athens as an additional insured. The general
       conditions document, which is the origin of Carrozza’s obligation to obtain CGL insurance,
       did not require Athens to name the owner as an additional insured. As such, Carrozza could not
       have assumed an obligation to name Athens as an additional insured in the subcontract.
       Further, a court cannot alter, change, or modify existing terms of a contract, or add new terms
       or conditions to which the parties do not appear to have assented. Thompson v. Gordon, 241 Ill.
       2d 428, 449 (2011). Additionally, there is a presumption against provisions that easily could
       have been included in a contract but were not. Id. Athens could have required Carrozza to add
       it as an additional insured, but did not.
¶ 30        The parties devote much of their briefs to discussing the impact of United Stationers, 386
       Ill. App. 3d 88, on the instant matter. We find that United Stationers is only partially applicable
       to this case. There, United Stationers and D.C. Taylor entered into a construction contract that
       required D.C. Taylor to present to United Stationers “a Certificate of Insurance demonstrating
       full compliance” with various insurance requirements. (Internal quotation marks omitted.)
       United Stationers, 386 Ill. App. 3d at 90. The contract also required D.C. Taylor to name
       United Stationers on certificates of insurance as an additional insured on a primary and
       noncontributory basis, but did not specify any type of insurance to which United Stationers
       was required to be named as an additional insured. Id. at 91. Additionally, D.C. Taylor was
       required to purchase workmen’s compensation and employer’s liability insurance, contractual
       liability insurance, automobile liability insurance, and a hazardous materials policy
       endorsement. Id. The policies on the certificate included a CGL policy, automobile liability
       policy, excess liability policy, and a contractors/pollution liability policy. Id. at 94. The
       certificate also stated that it was “issued as a matter of information only and confers no rights
       upon the certificate holder. This certificate does not amend, extend or alter the coverage
       afforded by the policies below.” (Internal quotation marks omitted.) Id. Meanwhile, D.C.
       Taylor’s policy with Zurich, its insurer, included CGL insurance and contained an additional
       insured provision that included “any person or organization whom you are required to add as
       an additional insured on this policy under a written contract or written agreement.” (Internal
       quotation marks omitted.) Id. at 92.
¶ 31        Ultimately, the court found that United Stationers was not an additional insured under the
       Zurich CGL policy for four reasons: (1) United Stationers was not specifically listed as an
       additional insured in the policy; (2) the contract that required D.C. Taylor to purchase
       insurance on behalf of United Stationers did not specifically require the purchase of a CGL
       policy; (3) there was no evidence of intent by the parties that United Stationers was to be added
       as an additional insured; and (4) the disclaimer language in the certificate of insurance put
       United Stationers on notice that the CGL policy language governed coverage of additional
       insureds. Id. at 105. The court found that while the construction contract provided a list of the
       types of insurance in which United Stationers was required to be named as an additional
       insured, CGL insurance was not on that list. Id. at 104.
¶ 32        Both parties assert that United Stationers supports their position. Harleysville and Athens
       contend that the Athens-Carrozza subcontract fulfilled the requirements of United Stationers
       because here, the subcontract’s requirement for a certificate of insurance naming Athens as an
       additional insured applied to the policies listed in the general conditions, which included CGL
       insurance. Meanwhile, West Bend asserts in part that the plain language of the subcontract did
       not require Carrozza to purchase CGL insurance and there was no provision in the prime


                                                    -9-
       contract that required a subcontractor to purchase a CGL policy to protect Athens. West Bend
       also argues that like United Stationers, here Athens was not named in the West Bend policy,
       the Athens-Carrozza subcontract did not require the purchase of a CGL policy, there was no
       evidence of an oral agreement between Athens and Carrozza to name Athens as an additional
       insured on the West Bend policy, West Bend consistently denied that Athens was an additional
       insured, and the certificates of insurance contained disclaimer language that notified Athens
       that the policy and not the certificate governed the extent and terms of the coverage.
¶ 33       United Stationers does not perfectly align with the circumstances of this case. In United
       Stationers, a key factor was that the list of insurance policies in the United Stationers-D.C.
       Taylor contract that required D.C. Taylor to name United Stationers as an additional insured
       did not include CGL insurance. Id. Here, as stated above, the general conditions and
       subcontract required Carrozza to purchase CGL insurance, but only for itself. We do not read
       the general conditions–the document that mentions CGL insurance–to require the contractor to
       name anyone other than itself as an insured. The general conditions required purchase of
       insurance “as will protect the Contractor from claims set forth below.” When Carrozza became
       bound to the general conditions in the subcontract, it was agreeing to purchase CGL insurance
       to cover itself. See Liberty Mutual Fire Insurance Co. v. St. Paul Fire & Marine Insurance
       Co., 363 Ill. App. 3d 335, 342 (2005) (policy language supported interpretation that insurance
       provision required party to secure insurance to cover its own negligence and moreover, there
       was no language that obligated one party to add the other as an additional insured on the CGL
       policy). Thus, the problem for Athens was not that CGL insurance was not listed in the
       required types of insurance. Rather, the problem was that Carrozza never assumed the
       obligation to name Athens as an additional insured. As noted above, the certificate of insurance
       does not help Athens in this regard. Like the nearly identical certificate of insurance clause in
       United Stationers, article 13.1 does not specify CGL insurance or any other kind of insurance.
       See United Stationers, 386 Ill. App. 3d at 91.
¶ 34       Lastly, we are not persuaded by Harleysville and Athens’s reliance on West American
       Insurance Co. v. J.R. Construction Co., 334 Ill. App. 3d 75 (2002). There, a significant reason
       for finding that one party was an additional insured was that the insurance company initially
       confirmed that the party was an additional insured in a letter and several memoranda. West
       American Insurance Co., 334 Ill. App. 3d at 81. Here, in contrast, West Bend has consistently
       denied that Athens was an additional insured.
¶ 35       For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 36      Affirmed.




                                                  - 10 -